Citation Nr: 0705382	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant contends that her husband had active service 
during World War II.  He died in April 1977.  The appellant 
is advancing her appeal as the decedent's widow.


This matter came to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The appellant's husband did not have qualifying active 
service for purposes of VA death benefits.


CONCLUSION OF LAW

Basic eligibility for VA death benefits is not established. 
38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2002 and December 2004 
VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the May 2002 and December 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.  

Further, the May 2002 was sent to the appellant prior to the 
August 2002 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement eligible for Department of Veterans Affairs death 
benefits, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  In the present appeal, the appellant 
was provided a May 2002 and December 2004 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection.  The Board 
notes that a November 2006 supplemental statement of the case 
notified her of the types of evidence necessary to establish 
a disability rating and the effective date of her claim.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

Analysis

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the United States 
Armed Forces during World War II.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions: (1) the evidence 
is a document issued by the United States service department; 
(2) the document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA, 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In support of her claim, the appellant has submitted the 
following documents concerning her husband's service: a 
photocopied April 1946 extract of release from active duty 
service from the 43rd Infantry-Philippine Army; a photocopied 
October 1949 additional information page of unknown origin 
listing dates of service; a photocopied September 1957 list 
of dates of service from the General Headquarters of the 
Armed Forces of the Philippines, Office of the Adjutant 
General; a photocopied May 1963 letter from the Philippine 
Veterans Administration giving favorable consideration of the 
veterans request for certification to the civil service 
commission as a United States Armed Forces Far East (USAFFE) 
veteran of World War II; a photocopied September 1974 
Certification from the General Headquarters of the Armed 
Offices of the Philippines.  All of these documents 
essentially show that the appellant's husband entered the 
USAFFE in December 1941 and was discharged in April 1946.  
  
The appellant also submitted several lay statements.  Copies 
of various affidavits from those who claim service with the 
decedent and who collectively state that the appellant's 
husband entered USAFFE in December 1941 and was discharged in 
April 1946.  It is also claimed that the decedent had 
recognized guerilla service.    

The Board does note that the appellant did submit a 
photocopied February 1949 Department of the Army's response 
to the RO's request for information that verified service 
with the Armed Forces of the United States.  It was also 
noted that the surname had been spelled both as "Angolo" 
and "Angulo", but were the same person.  The Board further 
notes that the RO then adjudicated the decedent's claim for 
gunshot wound in January 1950 based on his status as a 
veteran, at that time.  However, in its April 1950 decision, 
the RO denied the veteran's claim for disability compensation 
noting that the Department of the Army reported no evidence 
showing that the decedent was a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States, or that he had any recognized 
guerilla service.  By letter dated in January 1977, the RO 
informed the appellant that the U.S. Department of the Army 
made a thorough search of its records, and determined that 
her husband was not a member of the Philippine Commonwealth 
Army inducted into the service of the Armed Forces of the 
United States and that there was no recognized guerrilla 
service.  In July 1997, the RO submitted another request for 
information, and the United States Army Reserve Personnel 
Center responded that no change was warranted in the RO's 
April 1950 negative determination.     

It is noted that the June 2004 Board decision to remand the 
case noted that various documents of record had various 
spellings of the decedent's surname-Angolo, Angulo, and 
Angelo.  At the time, it was not clear to the Board under 
which spellings of the decedent's surname were used to verify 
service in the RO's July 1997 request for information.  As 
such, the Board remanded for reverification of service from 
the Army Reserve Personnel Command (ARPERSCOM) to include all 
of the alternate spellings of the surname.    

Nevertheless, upon the RO's request for reverification of 
claimed service, documents verifying any service were not 
found.  In May 2006, the National Personnel Records Center 
(NPRC) noted that the office attempted to verify the spelling 
of the decedent's surname by using the alternate spellings, 
but to no avail.  Accordingly, the NPRC the concluded that 
that there was no service.  In October 2006, the U.S. Army 
Human Resources Command (HRC), which was once ARPERSCOM, 
noted that the documentation requested was not found at HRC. 

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for death benefits is 
without legal merit.  In sum, the documentation submitted by 
the appellant pertaining to her husband's service has not bee 
confirmed by the service department.  Although the Department 
of Army initially verified service in February 1949, as noted 
above, upon reverification, there was no evidence of such 
service.  Service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


